                                                                                          FILED
                                                                                 2020 Mar-06 AM 11:28
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
NATIONAL TRUST INSURANCE                  )
COMPANY,                                  )
                                          )
       Plaintiff,                         )
                                          )   Case No.: 5:19-cv-00268-LCB
v.                                        )
                                          )
SOUTHERN HEATING &                        )
COOLING, INC., et al.,                    )
                                          )
       Defendants.

                             MEMORANDUM OPINION

      This case is before the Court on Plaintiff’s motion to abstain. (Doc. 10). This

case evolved from a wrongful death action filed in the Circuit Court of DeKalb

County on February 4, 2019, by Steven Hoge (as personal representative of the

estates of his deceased parents, Carl and Mary Hoge) against Southern Heating &

Cooling, Inc. (“Southern”), Mountain Air, LLC, Mike Crawford d/b/a Mountain Air

Heating and Cooling, Tri-State Propane Gas, Inc., United Propane Gas, Inc., and

other fictitious defendants. Id. In the underlying state court action, Steven Hoge

alleges that Southern negligently and/or wantonly failed to properly service his

parents’ heating, ventilation, and air conditioning system (“HVAC”) resulting in the

release of dangerous levels of carbon monoxide and the deaths of Carl and Mary

Hoge. (Doc. 1). National Trust Insurance Company (“National”), the commercial
general liability insurer for Southern, filed this declaratory action on February 13,

2019, asking this Court to determine that their insurance policy with Southern

excludes coverage for carbon monoxide as a pollutant under the policy’s pollution

exclusion.1 More specifically, National is requesting this Court to determine that

carbon monoxide is a pollutant, excluded under its policy, and that it has no duty to

defend and indemnify Southern in the underlying state court action.

         Defendant Hoge filed this motion to abstain pursuant to Rule 12(b)(1), Fed.

R. Civ. P. (Doc. 10.) Hoge contends that this Court should abstain from entertaining

this action pursuant to the principles of federal judicial discretion in declaratory

judgment actions, as outlined in Wilton v. Seven Falls Co., 515 U.S. 277 (1995) and

Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942), commonly termed as the

“Brillhart-Wilton Doctrine.” (Doc. 10). In opposition, National argues that these

same principles weigh against abstention. (Doc. 18). The parties presented oral

arguments on June 11, 2019. Upon consideration of the pleadings, briefs, and

arguments of counsel and for the reasons stated herein, the Court concludes that

Defendant’s motion is due to be granted.




1
  National’s insurance policy and endorsement both provide an exclusion for bodily injury or property damage
“arising out of the actual, alleged or threatened discharge, disbursal, seepage, migration, release or escape of
‘pollutants’. . .’[p]ollutants’ mean any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or
reclaimed.” (Doc. 1, p. 7-8).

                                                           2
    I. STANDARD OF REVIEW

        The Eleventh Circuit has held that this Court’s jurisdiction under the

Declaratory Judgment Act2 is discretionary if there is a pending action in state court.

Ameritas Variable Life Insurance Company v. Roach, 411 F.3d 1328, 1330 (11th

Cir. 2005).3 This subject was first addressed in Brillhart v. Excess Ins. Co. of Am.,

316 U.S. 491 (1942) where the Supreme Court remanded a district court’s decision

to abstain for the court’s failure properly support its decision by conducting an

analysis of a pending state court action. The concern was that:

        Ordinarily it would be uneconomical as well as vexatious for a federal
        court to proceed in a declaratory judgment suit where another suit is
        pending in a state court presenting the same issues, not governed by
        federal law, between the same parties. Gratuitous interference with the
        orderly and comprehensive disposition of a state court litigation should
        be avoided.

Brillhart, 316 U.S. at 495. The underlying issue in Brillhart was whether a reinsurer

could be garnished under Missouri State Law for collection of a default judgment

where the reinsurer was not a party to the original action that yielded the judgment.

The Court explained that the analysis of a pending separate state action should

include:

        Where a district court is presented with a claim such as was made here,
        it should ascertain whether the questions in controversy between the
        parties to the federal suit, and which are not foreclosed under the
        applicable substantive law, can better be settled in the proceeding
2
 28 U.S.C. § 2201(a).
3
 This decision is based upon two pinnacle U.S. Supreme Court decisions: Brillhart v. Excess Ins. Co. of America,
316 U.S. 491 (1942) and Wilton v. Seven Falls Co., 515 U.S. 277 (1995).

                                                        3
      pending in the state court. This may entail inquiry into the scope of the
      pending state court proceeding and the nature of defenses open there.
      The federal court may have to consider whether the claims of all parties
      in interest can satisfactorily be adjudicated in that proceeding, whether
      necessary parties have been joined, whether such parties are amenable
      to process in that proceeding, etc.

Id. at 495.

      In Wilton v. Seven Falls Co., 515 U.S. 277 (1995), the Supreme Court upheld

a district court’s abstention in a declaratory judgment action filed by an insurer after

a state court verdict where it had refused to defend or indemnify in the state court

action. The court in Wilton declined to apply the “exceptional circumstances” test

that had developed from Colorado River Water Conservation Dist. v. United States,

424 U.S. 800 (1976) and Moses H. Cone Memorial Hospital v. Mercury Constr.

Corp., 460 U.S. 1 (1983). Wilton, 515 U.S. at 277. This test called for abstention

only when there were “exceptional circumstances” and gave district courts little or

no discretion to justify staying or dismissing federal declaratory judgment

proceedings. The court’s reasoning was partially based upon the fact that “[n]either

Colorado River, which upheld the dismissal of federal proceedings, nor Moses H.

Cone, which did not, dealt with actions brought under the Declaratory Judgment Act,

28 U.S.C. § 2201(a). . .”     Id. at 286.   The key in Wilton was the discretionary

language of the Declaratory Judgment Act; that a court “may declare the rights and

other legal relations of any interested party seeking such declaration,” 28 U.S.C. §

2201(a). Id. at 286 (emphasis in original).
                                            4
      The Eleventh Circuit in Ameritas basically used the analysis in Brillhart and

Wilton and crafted nine (9) factors that should be considered by a court in deciding

whether or not to abstain. Ameritas, 411 F.3d at 1330. Recently, in Wesco Ins. Co.

Judge Proctor explained:

      “[T]he Declaratory Judgment Act is properly ‘understood to confer on
      federal courts unique and substantial discretion in deciding whether to
      declare the rights of litigants.’ ” Lexington Ins. Co. v. Rolison, 434 F.
      Supp. 2d 1228, 1233 (S.D. Ala. 2006) (quoting Wilton v. Seven Falls
      Co., 515 U.S. 277, 286 (1995)). “[C]ourts in this Circuit have long
      recognized that they have discretion to ‘decline to entertain a
      declaratory judgment action on the merits when a pending proceeding
      in another court will fully resolve the controversy between the
      parties[,]’ ” i.e., where a parallel state court action exists. State Farm
      Fire and Cas. Co. v. Knight, 2010 WL 551262, *2 (S.D. Ala. 2010)
      (citation omitted); Pennsylvania National Mutual Cas. Ins., Co. v.
      King, 2012 WL 280656 (S.D. Ala. 2012). The Eleventh Circuit has
      observed that the Act “only gives the federal courts competence to
      make a declaration of rights; it does not impose a duty to do so.”
      Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328, 1330 (11th
      Cir. 2005). “‘The desire of insurance companies ... to receive
      declarations in federal court on matters of purely state law has no
      special call on the federal forum.’ ” Lexington Ins. Co., 434 F.Supp.2d
      at 1233 (quoting State Auto Ins. Companies v. Summy, 234 F.3d 131,
      136 (3rd Cir. 2000)).

Wesco Ins. Co. v. S. Mgmt. Servs., Inc., No. 2:16-CV-1955-RDP, 2017 WL 1354873,

at 1 (N.D. Ala. April 13, 2017). Nonetheless, this Court’s ability to abstain is not

absolute and must involve consideration of numerous factors to ensure the

“traditional concepts of federalism, efficiency, and comity.” Ameritas, 411 F.3d at

1332. Ameritas provides the following factors for consideration in “balancing the

state and federal interests[:]”
                                          5
      (1) the strength of the state's interest in having the issues raised in the
      federal declaratory action decided in the state courts;

      (2) whether the judgment in the federal declaratory action would settle
      the controversy;

      (3) whether the federal declaratory action would serve a useful purpose
      in clarifying the legal relations at issue;

      (4) whether the declaratory remedy is being used merely for the purpose
      of “procedural fencing”—that is, to provide an arena for a race for res
      judicata or to achieve a federal hearing in a case otherwise not
      removable;

      (5) whether the use of a declaratory action would increase the friction
      between our federal and state courts and improperly encroach on state
      jurisdiction;

      (6) whether there is an alternative remedy that is better or more
      effective;

      (7) whether the underlying factual issues are important to an informed
      resolution of the case;

      (8) whether the state trial court is in a better position to evaluate those
      factual issues than is the federal court; and

      (9) whether there is a close nexus between the underlying factual and
      legal issues and state law and/or public policy, or whether federal
      common or statutory law dictates a resolution of the declaratory
      judgment action.

Ameritas, 411 F.3d at 1331 (quotations in original and alteration supplied).

However, the court in Ameritas cautioned that “[o]ur list is neither absolute nor is

any one factor controlling; these are merely guide-posts in furtherance of the

Supreme Court’s admonitions in Brillhart and Wilton.” Id. (alteration supplied).


                                          6
       II.      ISSUES

             Both parties at oral argument agreed that this action presents an issue that has

not been conclusively determined under Alabama law, i.e., whether carbon

monoxide falls within the “pollution exclusion” as found in the existing commercial

insurance contract.4 Both also agreed that this exclusion is found in a substantial

number of other commercial liability policies. Southern and Hoge argued that a

central issue to the question of coverage will involve a determination of the

placement of the fire within the furnace, i.e., whether the fire inside the furnace was

improperly aligned and burning in the wrong location thereby evoking the “hostile

fire” exception to the pollution exclusion. (Doc. 10-2, p. 4). In the subject insurance

contract “hostile fire” is defined as “. . . one which becomes uncontrollable or breaks

out from where it was intended to be.” (Doc. 10-2, p. 3). This exception generally

precludes application of the pollution exclusion to injuries (including death) which

arise from heat, smoke or fumes from the “hostile fire.” (Doc. 10-2, p. 4). Further,

Hoge argues that this technical determination is paramount in both this case and the

state action, that it will require extensive expert testimony, that it could result in

duplicate presentations of evidence along with possible differing expert standards,

and could cause inconsistent rulings along with a race to res judicata. Last, Hoge

argues that this issue should be decided by the state court where the wrongful death


4
    See footnote 1.

                                                 7
case is presently pending under the consideration of the Ameritas factors.

       National did not disagree regarding the similar discovery and evidence issues

concerning the technical determination surrounding the “hostile fire” exception. It

argues, however, that presentation of the issues in state court could produce

confusion between coverage and liability issues. Further, it contends that this action

and the state court action are not parallel and that upon such a determination, the

Court need not consider the Ameritas factors. Generally, National argues that it is

appropriate for this Court to hear this case because other federal courts have decided

whether certain items were excluded pollutants outside of a definitive determination

by the Alabama Supreme Court. Both parties agree that the underlying issues could

be determined by the state court either within the same wrongful-death action or in

a separate declaratory judgement action.

III.   DISCUSSION

       National Trust and Hodge agree that the Brillhart-Wilton doctrine and the

Ameritas factors control this Court’s jurisdictional determination. National asserts

that the Court must determine first whether the current federal action is sufficiently

parallel to the pending state court action; that if they are not parallel, the Court should

forego consideration of the remaining Ameritas factors, accept jurisdiction, and deny

abstention. To the contrary, Hoge contends that parallelism is not an absolute

deciding factor and that a determination regarding parallelism does not preclude this


                                            8
Court’s duty to consider the Ameritas factors. Likewise, Hoge contends that

parallelism is not restricted simply to the participation of the same exact parties to

each action.

         In First Mercury our Circuit addressed the application of the Ameritas factors

as related to parallel actions holding that:

         Although in Ameritas, we reviewed the district court's discretionary
         dismissal of a federal declaratory judgment action in the face of a
         parallel state proceeding—one involving substantially the same parties
         and substantially the same issues [footnote omitted]—we have never
         held that the Ameritas factors apply only when reviewing parallel
         actions. Indeed, nothing in the Declaratory Judgment Act suggests that
         a district court's discretionary authority exists only when a pending state
         proceeding shares substantially the same parties and issues. Rather, the
         district court must weigh all relevant factors in this case, even though
         the state and federal actions were not parallel.

First Mercury Ins. Co. v. Excellent Computing Distributors, Inc., 648 F. App'x 861,

866 (11th Cir. 2016). Thus, parallelism is a necessary factor, but not determinative

of this Court’s duty to consider the factors as outlined in Ameritas. In support,

National claims that the present declaratory judgment action and the underlying state

action are not parallel since it is not a party to the underlying state action, and this

fact alone should weigh heavily against abstention.5 However, National has not cited

any authority by the Eleventh Circuit that has determined the exact parameters of

parallelism or the weight that must be given in this determination.


5
  National filed a motion to intervene for the limited purpose of requesting a stay of the state court action following
the filing of the present federal declaratory action. (Doc. 10-3 p. 1).

                                                           9
         Thus, we know that parallelism is not solely determined by the parties to an

action. First Mercury Ins., 648 F. App'x at 866. In the present case, neither party

has adequately addressed whether all the necessary parties have been joined in this

action. See Brillhart, 316 U.S. at 495. For example, the plaintiff in the underlying

state action filed suit against several other defendants that could also be necessary

in determining coverage issues; namely, Mountain Air Heating and Cooling and

Mike Crawford, its original owner, that was purchased by Southern which it now

operates in continuation.6 The parties here also agree that the factual determinations

regarding causation under the “hostile fire” exception will invariably intertwine

liability and coverage issues, resulting parallel determination of factual issues.

Accordingly, the Court finds that these cases are sufficiently parallel as to the issues

raised and will now address the remaining Ameritas factors.

         First, in brief and at oral argument, National failed to present a cogent

argument against the strength of the State of Alabama’s interest7 in having the

“issues raised” in this action decided in state court. Essentially, the most notable

objection raised by National against state action concerned the possibility of

confusing the jury by litigating the coverage and liability issues in the same action.



6
  The plaintiff filed the underlying state action against Southern Heating and Cooling, Inc. along with other
defendants who are not a party to this action, i.e., Mountain Air, LLC, Mike Crawford d/b/a Mountain Air Heating
and Cooling, Tri-State Propane Gas, Inc., United Propane Gas, Inc., and other fictitious defendants. (Doc. 10-1 p.
1).
7
  “(1) the strength of the state's interest in having the issues raised in the federal declaratory action decided in the
state courts[.]” Ameritas, 411 F.3d at 1331 (emphasis added and alteration supplied).

                                                           10
Of course, all parties agree that this concern could easily be remedied by filing a

separate state action for declaratory judgment. National’s complaint in the present

action recognizes that the defendant, insured, and alleged tortfeasor, Southern, is an

Alabama Company, the underlying insurance contract was issued in the State of

Alabama, the action for wrongful death is based upon Alabama law, and the state

action involves the death of two residents of DeKalb County, Alabama. (Doc. 1, p.

2-5.) The Court, therefore, finds that Dekalb County and the State of Alabama both

have a compelling interest in determining the issues raised in this action. See Wesco

Ins. Co., 2017 WL 1354873, at 4.

        Second, both parties are in agreement that any judgment in this federal

declaratory action will not settle or resolve the underlying action pending state

court.8 This factor alone runs afoul to Rule 1 of the Federal Rules of Civil Procedure

and the Alabama Rules of Civil Procedure, wherein each provide that the rules

governing all civil actions9 “shall be construed, administered, and employed by the

court and the parties to secure the just, speedy, and inexpensive determination of

every action and proceeding.” Rule 1, Fed. R. Civ. P. (emphasis added). See also

Rule 1, Ala. R. Civ. P. Accordingly, the Court finds the second factor to weigh in



8
  “(2) whether the judgment in the federal declaratory action would settle the controversy[.]” Id. (alteration
supplied).
9
  Rule 57 of the Federal Rules of Civil Procedure specifically states that “[t]hese rules [Federal Rules of Civil
Procedure] govern the procedure for obtaining a declaratory judgment under 28 U.S.C. § 2201.” Rule 57, Fed. R.
Civ. P. (alteration supplied).

                                                        11
favor of abstention and that litigating the issues raised in state court will promote

Rule 1, Fed. R. Civ. P.

         Third, the Court finds that this action would not serve a useful purpose in

clarifying the legal relations at issue.10 As discussed, due to the possible duplication

of fact evidence and witnesses concerning the “hostile fire” exclusion; the interest

of the State of Alabama in resolving this dispute; the inability of this Court to

completely resolve the issues raised; and the possibility that all proper parties have

not been joined, the Court finds that the present declaratory action will not clarify

the legal relations at issue.

         The fourth factor involves a determination of whether this action is

“procedural fencing.”11 It is undisputed that the state action was filed first and that

National filed this action prior to filing their motion to intervene in the state court

action.12 (Docs. 1, 10-1, and 10-3). Certainly, such action could possibly be viewed

as “procedural fencing.” See, e.g., Metro. Prop. & Cas. Ins. Co. v. Butler, No. 4:15-

CV-01244-JEO, 2016 WL 2939633, at *5 (N.D. Ala. May 20, 2016). However,

since no one Ameritas factor outweighs the other, the Court will refrain from

addressing this issue for it is not necessary for the Court’s final analysis.



10
   “(3) whether the federal declaratory action would serve a useful purpose in clarifying the legal relations at
issue[.]” Ameritas, 411 F.3d at 1331 (alteration supplied).
11
   “(4) whether the declaratory remedy is being used merely for the purpose of “procedural fencing”—that is, to
provide an arena for a race for res judicata or to achieve a federal hearing in a case otherwise not removable[.]”
Id. at 1331 (alteration supplied).
12
   See footnote 5.

                                                          12
       The fifth and sixth factors involve the consideration of whether the use of a

declaratory action would increase the friction between our federal and state courts;

whether it would improperly encroach on state jurisdiction; and whether there is a

better or more effective remedy. During oral argument, the Court posed this question

to both parties. Neither party disputes that for this Court to completely avoid

possible friction and inconsistent state and federal action, the pollution exclusion

question would have to be certified to the Alabama Supreme Court. Thus, the Court

finds that these factors weigh in favor of abstention.

       Likewise, the seventh, eighth and ninth factors all weigh in favor of

abstention. As discussed, the underlying factual issues are important to an informed

resolution of the case. Again, both parties are in agreement that, due to the “hostile

fire” exception, they will be presenting duplicative evidence and witnesses in both

actions that will certainly bleed over into liability issues. The state court is in a better

position to evaluate those factual issues under Alabama Law. The Court finds that

there is a “close nexus” between the underlying factual and legal issues and state law

and/or public policy and/or the state’s interest in resolving the issues raised in this

action.

IV. CONCLUSION

       Based upon the foregoing Ameritas analysis, the Court asserts its discretion to

decline to declare the parties’ rights in this action. Accordingly, the Defendant


                                            13
Hoge’s motion to abstain (Doc. 10) is due to be GRANTED and the case

DISMISSED without prejudice. A final order will be entered simultaneously with

this memorandum opinion.

      DONE and ORDERED March 6, 2020.



                                 _________________________________
                                 LILES C. BURKE
                                 UNITED STATES DISTRICT JUDGE




                                      14
